Citation Nr: 1311321	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from May 31 to June 16, 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

In September 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, the appellant submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1.  In a decision dated in September 2007, the RO found that new and material evidence had not been presented to reopen a claim for service connection for a low back disorder because the Veteran did not submit any evidence to show that the claimed condition was incurred in service.

2.  The evidence added to the record since September 2007, when viewed by itself or in the context of the entire record, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

3.  The Veteran's current lumbar degenerative disc disease is related to a documented in-service injury.


CONCLUSIONS OF LAW

1.  The September 2007 RO decision that denied the claim to reopen the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).

3.  Resolving all doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) defined VA's duties to notify assist a Veteran in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.

I. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board notes that the RO found that new and material had been submitted in its March 2012 readjudication of the claim (supplemental statement of the case).  However, the submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim, and as such the Board must make its own determination on the matter.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran's claim for service connection for a "back injury" was originally denied in an October 1968 rating decision.  At that time, service connection was awarded for scars he sustained as a result of an accident where he was ejected from the jeep in which he was riding.

Although there was evidence that the Veteran complained of back pain in service after the jeep accident and had similar complaints during the 1968 VA examination, the RO concluded that service connection was not warranted.  The rating decision found the only back disability noted on X-ray was scoliosis, which was determined to be a constitutional or developmental deformity and not a disability for VA benefits purposes.  The Veteran did not perfect an appeal, and the decision became final.

Subsequently, the RO interpreted as an informal claim a statement from a private physician received in April 1976 which reported that the Veteran was seen for back pain in 1975 and was assessed with a scoliotic curve and back strain due to leg length discrepancy.  The Veteran appealed the subsequent May 1976 denial to the Board which denied the claim to reopen in April 1979.

In September 1993 the Veteran wrote his Congressman about his back problems; the Congressional office forwarded the correspondence to VA.  An October 1993 VA letter to the Veteran advised him that new and material evidence was necessary to reopen his back claim, and he did not respond.  Again in June 2000 the Veteran wrote VA about his back problems.  A July 2000 VA letter advised him that new and material evidence was necessary to reopen his back claim, and he did not respond within the applicable one year period that he was given.

In July 2006, the Veteran next filed a back claim with VA.  Additional evidence included VA treatment records which reflected complaints of, and treatment for, low back pain.  His claim to reopen was denied in a September 2007 rating decision.  

The Veteran was advised by way of an October 2007 letter that, if he wished to appeal the decision, he must do so within one year of the rating decision.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the October 2007 notification.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  During that post-decisional year, new evidence was associated with the record, to include additional VA treatment records reflecting complaints of low back pain and a statement from the Veteran's wife (who had known the Veteran since shortly after he was discharge from active service) that he got treatment for his back in service.  However, none of the new evidence was material in that none of the evidence related to a relationship between the Veteran's current back complaints and service, including the jeep accident.  The September 2007 rating decision is the last final denial of the claim.

In March 2008, the Veteran filed an application to reopen his previously denied claim.  The evidence added to the record since the last final denial includes a March 30, 2010 statement from one of his VA treating physicians, Dr. T. P. Dola, who opined that the Veteran "has chronic lower back pain sustained from a military injury where he was thrown from a Jeep . . . ."  Dr. Dola noted "MRI of the lumbar spine shows disc bulging."  Other new evidence is an April 25, 2012, written statement from G. B. Bickham, D.C.:

An examination and thorough review of [the Veteran's] medical history has been performed.  [The Veteran] is suffering from multiple levels of dysfunction which, I believe is more likely than not a sequela of the jeep accident [the Veteran] had while in the service.  [The Veteran's] injuries are consistent with trauma such as the ones sustained in the June 4, 1968, jeep accident.  After the jeep accident, [the Veteran] complained about back pain that was not related to his scoliosis.  He showed signs of postural change due to guarding.  Being ejected from a moving vehicle would explain the symptoms that [the Veteran] is experiencing tonight.  It is my professional opinion that the history, radiographic and MRI finding are consistent with impact sustained in the jeep accident.

These statements are "new" in that they have not previously been submitted.  They are also "material" in that they support a connection between the Veteran's current low back disability and a documented in-service injury with contemporaneous low back complaints.  Accordingly, the claim is reopened.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current lumbar spine disorder is due to his jeep accident in service.  There are numerous service records, including lay statements of the accident and a duty status determination, documenting his reports of the jeep accident.  While the service treatment records focus primarily on his facial and leg lacerations, there is a record that indicates that the Veteran reported back pain shortly after the accident.

The report of a December 2009 MRI of the Veteran's lumbar spine shows mild degenerative disc bulges at all lumbar discs.  VA afforded the Veteran an examination in July 2010.  X-rays showed progressive degenerative changes.  The diagnosis was degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran "does not have a current back condition which is related to the inservice incident on 6-4-68" based on the fact that "the present history and physical examination has not revealed any new physical evidence that could be directly related to the accident that occurred in 1968." 

As discussed in detail above, the record also includes the positive nexus opinions of Drs. Dola and Bickham in 2010 and 2012, respectively.  

In this case, there are conflicting medical nexus opinions concerning the etiology of the Veteran's low back disorder.  The Board acknowledges the negative medical opinion of the VA examiner in the July 2010 VA examination report.  However, based on the March 2010 VA physician opinion and the April 2012 private medical opinion, and the Veteran's credible and longstanding statements that his back problems began after the jeep injury and persisted after service, the Board concludes that there is support for the conclusion that the Veteran's low back disorder, diagnosed as degenerative disc disease, had its onset during his period of active military service.  After consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's lumbar spine disorder was incurred during his period of active military service. 

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


